     IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                                 MISSOURI
NeCo, Inc., a Missouri Corporation, d/b/a               )
Play It Again Sports                                    )       Civil Action No:2:20-cv-04211-SRB
                                                        )
Plaintiff,                                              )
                                                        )       First Amended Complaint
        v.                                              )
                                                        )
Owners Insurance Company,                               )
                                                        )
                                                        )
Defendant.                                              )
                                                        )


                                 FIRST AMENDED COMPLAINT
        NOW COMES NeCo, Inc., a Missouri Corporation, d/b/a Play It Again Sports, for its

First Amended Complaint against Defendant Owners Insurance Company (“Defendant” or

“Owners”), and alleges as follows:

                                             Introduction

        1.       This action arises out of Defendant’s failure to provide insurance coverage. The

Coronavirus pandemic (“COVID-19”) and the resulting response by state and local governments

have caused direct physical loss of and damage to Plaintiff’s property and have interrupted

Plaintiff’s business.

        2.       Plaintiff is a franchisee operating a Play It Again Sports store that sells sports

equipment and apparel. Plaintiff’s store operates in Columbia, Missouri.

        3.       In early 2020, COVID-19 began spreading throughout the United States,

including in Missouri. As COVID-19 is rapidly spread from person to person, many times by

asymptomatic carriers, it is likely that COVID-19 has been present in Plaintiff’s store. In fact, the




                                                    1

             Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 1 of 16
virus is so contagious that many doctors and organizations have said to assume that everyone has

the virus.

        4.     As a result of the COVID-19 pandemic, in March 2020, the City of Columbia

Director of Public Health issued orders closing non-essential businesses, such as Plaintiff’s store,

and ordering citizens to stay home. In April 2020, the Director of the Missouri Department of

Health and Senior Services entered a similar order covering the entire state. Plaintiff was forced

to suspend its business and suffered a staggering loss of income as a result of COVID-19 and

these executive orders.

        5.     Plaintiff is insured under a commercial property insurance policy issued by

Defendant. Plaintiff purchased the policy to protect its livelihood in the event of an unforeseen

interruption of its business, and Plaintiff faithfully paid premiums over the years to obtain this

protection.

        6.     The COVID-19 pandemic and ensuing government-mandated shutdown of

Plaintiff’s business are precisely the sort of unforeseen, economically calamitous events Plaintiff

sought to insure itself against when it purchased insurance from Defendant. But when Plaintiff

made a claim for coverage as a result of these events, Defendant summarily denied Plaintiff’s

claim in reliance on exclusions that clearly do not apply.

        7.     Specifically, Defendant denied Plaintiff’s claim on the erroneous basis that there

was no “direct physical loss of or damage to” Plaintiff’s property. Defendant also asserted the

governmental action, pollution and consequential damages exclusions bar coverage. (A copy of

Owner’s denial letter is attached as Exhibit A.)

        8.     Defendant’s denial of Plaintiff’s claim was arbitrary, unreasonable, contrary to the

language of Plaintiff’s insurance policy, contrary to the undisputed facts, and contrary to law.



                                                   2

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 2 of 16
        9.      Due to Defendant’s wrongful denial of coverage, Plaintiff brings this action for a

declaratory judgment establishing that it is entitled to receive the benefit of the insurance

coverage it purchased, for indemnification of the business losses it has sustained and for breach

of contract.

                                               Parties

        10.     Plaintiff NeCo, Inc., a Missouri corporation, d/b/a Play It Again Sports is a

Missouri corporation with its principal place of business in Columbia, Missouri.

        11.     Upon information and belief, Defendant Owners Insurance Company is an Auto-

Owners Insurance Group Company with its principal place of business in Michigan and licensed

in Missouri.

                                      Jurisdiction and Venue

        12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because there is complete diversity between the parties and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

        13.     This Court has personal jurisdiction over Owners pursuant to Missouri’s long-arm

statute because this Complaint concerns contracts Owners made to insure property and/or risk in

Missouri, business that Owners transacted within Missouri, and one or more contracts and/or

promises Owners made that are substantially connected with Missouri. In addition, Owners

exercises systematic and continuous contacts with Missouri by doing business in Missouri,

serving insureds in Missouri, and seeking additional business in Missouri.

        14.     Venue is proper in the United States District Court for the Western District of

Missouri pursuant to 28 U.S.C. § 1391 because “a substantial part of the events or omissions

giving rise to the claim occurred” in this District and the property that is subject to this action is

situated in this District.
                                                   3

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 3 of 16
                                       Factual Background

        15.      The novel coronavirus or SARS-CoV-2 has spread widely and rapidly across the

United States. The illness related to SARS-CoV-2 is “novel coronavirus disease 2019,”

commonly abbreviated to “COVID-19.” The virus and related illness are referred to in this

Complaint interchangeably as “COVID-19.”

        16.      Over 320,000 Americans have died of COVID-19 as of the date of this filing

according to the Centers for Disease Control and Prevention (“CDC”).

        17.      COVID-19 is spread by a number of methods, including “community spread,”

meaning that some people have been infected and it is not known how or where they became

exposed. Moreover, many people with COVID-19 are asymptomatic and spread the disease

without knowing they have it. Public health authorities, including the CDC, have reported

significant ongoing community spread of the virus including instances of community spread in

all 50 states.

        18.      A growing body of evidence suggests that the virus transmits both through

droplets, when someone sneezes and coughs, and aerosols, which are produced by normal

breathing.

        19.      Aerosols are particularly concerning because unlike droplets, which stay airborne

for only a few seconds, aerosols are water droplets suspended in air and can remain suspended

for hours, until gravity ultimately forces them to the nearest surface below.

        20.      Consequently, aerosols can spread widely through air flow and settle on surfaces

hundreds of feet away from any infected individual. Thus, someone not even in the vicinity of an

infected person can unknowingly touch an infected surface, later touch their face, and become

infected.



                                                 4

            Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 4 of 16
        21.    According to the CDC, the incubation period for the coronavirus is as long as 14

days. Current evidence shows that the first death from COVID-19 occurred as early as February

6, 2020 – weeks earlier than previously reported, suggesting that the virus circulated in the

United States far longer than previously assumed. It is likely customers, employees, and/or other

visitors to the insured property this year were infected with the coronavirus and thereby caused

direct physical loss of and damage to the property.

        22.    There have been at least 390,000 cases of COVID-19 in Missouri as of the date of

this filing.

        23.    According to Plaintiff’s records, even though Plaintiff’s business had decreased

from the previous year due to COVID-19, the resulting Executive Orders, and public concerns

regarding the pandemic, Plaintiff’s store conducted over 3,400 transactions between January and

March of 2020. Although the total number of customers is unknown, it is likely that there was

more than one person in the store for each transaction because most customers that come in

during the spring are outfitting their kids.

        24.    During the period of the insurance policy issued to Plaintiff by Defendant,

Plaintiff’s store conducted several thousand transactions. Due to the volume of customers

coming into Plaintiff’s business, it is highly likely that COVID-19 was present on Plaintiff’s

premises.

        25.    The presence of COVID-19 on property impairs its value, usefulness and/or

normal function and causes “direct physical loss of or damage to” property.

        26.    The presence of people infected with or carrying COVID-19 renders physical

property unsafe and unusable, resulting in “direct physical loss of or damage to” that property.

        27.    The presence of COVID-19 has caused civil authorities throughout the country to



                                                 5

          Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 5 of 16
issue orders requiring the suspension of business at a wide range of establishments, including

civil authorities with jurisdiction over Plaintiff’s business.

        28.     In an effort to combat the virus and slow the spread of COVID-19, state and local

governments across the country have imposed directives requiring residents to remain in their

homes except to perform certain “essential” activities, like shopping for food, going to see a

doctor, or getting fresh air.

        29.     The state and local directives typically require businesses deemed “non-essential”

to be closed and prohibit in-person work.

        30.     In March 2020, officials in Columbia, Missouri—as in many other states and

municipalities—ordered the closing of all non-essential businesses (including stores) due to the

COVID-19 pandemic.

        31.     On March 24, 2020, Stephanie Browning, Director of Public Health and Human

Services for Columbia, issued a Stay at Home Order effective 8 a.m. on March 25th. The Order

required: “All businesses and operations within the City, except Essential Businesses and

Operations are required to cease all activities except Minimum Basic Operations . . . .”

        32.     On April 3, 2020, the Director of the Missouri Department of Health and Senior

Services issued a similar Stay at Home order covering the entire state of Missouri. The state-

wide Stay at Home Order was later extended until May 3, 2020. (The Orders described herein

are collectively referred to as the “Executive Orders.”).

        33.     Under the Executive Orders, Plaintiff was not permitted to open its store to

customers for more than 5 weeks.

        34.     Plaintiff’s busiest and most profitable period is from March to May each year.

        35.     As a result of COVID-19 and the resulting Executive Orders, Plaintiff suffered



                                                   6

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 6 of 16
severe interruption to its business and critical loss of income.

                                             The Policy

       36.     Plaintiff is insured by Owners Insurance Company Businessowners Insurance

Policy No. 51-316-137-00 for the period July 24, 2019 to July 24, 2020 (the “Policy,” attached as

Exhibit B). Plaintiff obtained the Policy to ensure that it would be reimbursed for lost income in

the event that its business operations were interrupted.

       37.     Plaintiff has faithfully paid premiums to Defendant on the Policy and similar

policies since 2017.

       38.     The Policy is an “all-risk” property insurance policy, meaning that it broadly

covers risk of loss of or damage to Plaintiff’s property, unless a coverage exclusion applies.

       39.     Under the terms of the Policy, Defendant agreed to “pay for direct physical loss of

or damage to Covered Property at the premises described in the Declarations caused by or

resulting from any Covered Cause of Loss.” (Ex. B, form BP 0002 01 87, p. 1 of 21.) “Covered

Cause of Loss” is defined as “Risks of Direct Physical Loss” that are not otherwise excluded or

limited (Id.) “Direct physical loss” is not defined in the Policy.

       40.     As part of this coverage, Defendant agreed to “pay for the actual loss of Business

Income” sustained by Plaintiff “due to the necessary suspension of [Plaintiff’s] ‘operations’”

during the “period of restoration.” (Ex. B, endorsement form 54227 (8-00), pg. 1 of 2.) The

suspension must be “caused by direct physical loss of or damage to property at the described

premises,” and “must be caused by or resulting from a Covered Cause of Loss.” (Id.)

       41.     “Business Income” is defined as (a) “Net Income (Net Profit or Loss before

income taxes) that would have been earned or incurred” but for the loss; and (b) “[c]ontinuing

normal operating expenses incurred, including payroll.” (Id.) “Suspension” is not defined in the



                                                  7

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 7 of 16
Policy.

          42.    Defendant further agreed to cover “necessary Extra Expense you incur during the

‘period of restoration’ that you would not have incurred if there had been no direct physical loss

or damage to property.” (Id.)

          43.    “Extra Expense” is defined to include expenses incurred “[t]o avoid or minimize

the suspension of business and to continue ‘operations.’”

          44.    The presence of virus or disease can constitute physical loss of or damage to

property, as the insurance industry has recognized since at least 2006. When preparing so-called

“virus” exclusions to be placed in some policies, but not others, the insurance industry drafting

arm—Insurance Services Office, Inc. or “ISO”—circulated a statement to state insurance

regulators that included the following:

          Disease-causing agents may render a product impure (change its quality or
          substance), or enable the spread of disease by their presence on interior building
          surfaces or the surfaces of personal property. When disease-causing viral or
          bacterial contamination occurs, potential claims involve the cost of replacement
          of property (for example, the milk), cost of decontamination (for example,
          interior building surfaces), and business interruption (time element) losses.
          Although building and personal property could arguably become contaminated
          (often temporarily) by such viruses and bacteria, the nature of the property itself
          would have a bearing on whether there is actual property damage. An allegation
          of property damage may be a point of disagreement in a particular case.


          45. The ISO also created a new “amendatory endorsement” to exclude loss due to virus

or bacteria from coverage afforded by certain insurance policies. The ISO amendatory

endorsement states that there is “no coverage for loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing physical distress,

illness or disease” (the “Virus Exclusion”).

          46. Some insurers added the Virus Exclusion to their policies that provide Business



                                                    8

           Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 8 of 16
Income (also referred to as “business interruption”) coverage. But importantly, unlike some

policies issued by other insurers—and perhaps by Defendant itself in other circumstances—the

Policy does not involve an exclusion for virus or pandemics.

        47.     In summary, under the Policy, when a Covered Cause of Loss—such as COVID-

19, a global health crisis, and forced abrogation of Plaintiff’s business—causes Plaintiff’s

business operations to be suspended, Defendant is obligated to pay for the loss and/or damage

Plaintiff experiences as a result, including lost business income and extra expenses.

                            Plaintiff’s Claim and Defendant’s Denial

        48.     On April 16, 2020, Plaintiff made a claim under the Policy for losses suffered as a

result of the Executive Orders and the Covid-19 global pandemic (the “Claim”). (A copy of

Plaintiff’s claim letter is attached as Exhibit C.)

        49.     On May 15, 2020, without conducting an investigation, Defendant denied the

claim. Defendant decided there was no coverage because there was no direct physical loss of or

damage to Plaintiff’s property and, if there were, coverage could be precluded by the

governmental action exclusion, pollution exclusion or consequential losses exclusion. (Exhibit

A.)

        50.     Notwithstanding the conclusion made by Defendant, Plaintiff has suffered both a

“direct physical loss of” and “damage to” its property as a result of COVID-19 and the resulting

Executive Orders.

        51.     The Policy does not define “damage” or “loss;” therefore, under well-recognized,

undisputed rules of construction, these terms are to be given their generally understood meaning,

and any ambiguity should be construed in favor of coverage for Plaintiff and against Defendant,

who selected the language for inclusion in its adhesion contracts.



                                                      9

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 9 of 16
       52.     Common dictionary definitions of “loss” include “deprivation” and “the harm or

privation resulting from loss or separation.” Common dictionary definitions of “damage”

include the “harm caused to something in such a way as to impair its value, usefulness or normal

function.”

       53.     The events described above have obviously deprived Plaintiff of the full use and

value of its business. Additionally, these events have impaired the value and usefulness of the

business and prevented it from serving its normal function. Therefore, under commonly

accepted English usage, Plaintiff has suffered both “physical loss of” and “damage to” its insured

premises.

       54.     Because Plaintiff has suffered both a direct physical loss of its property and

damage to its property, it has experienced a “Covered Cause of Loss” and is entitled to

reimbursement under the Business Income provision of the Policy.

       55.     In denying Plaintiff’s claim, Defendant cited an exclusion for any loss or damage

caused by a “governmental action.” (Exhibit A, p. 2, 4 of 4.) As with all exclusions, the insurer

Defendant bears the burden to establish an exclusion bars coverage.

       56.     The governmental action exclusion bars coverage of the “[s]eizure or destruction

of property by order of governmental authority.” (Ex. B, BP 0002 01 87, pg. 7 of 21.)

       57.     Defendant’s reliance on this provision is misplaced. In ordering residents to stay

home to prevent the spread of Covid-19, neither the City of Columbia or the State of Missouri

seized or destroyed any of Plaintiff’s property.

       58.     Moreover, the Policy explicitly provides coverage for loss or damage caused by

an “Ordinance or Law,” so clearly the governmental authority exclusion should be narrowly

construed to apply only to governmental actions that actually result in a seizure or destruction.



                                                   10

        Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 10 of 16
(See Ex. B, form 54070.)

       59.     Defendant also relied on a pollution exclusion to deny coverage. (Ex. A, pg. 4.)

       60.     Neither “irritant” nor “contaminant” is defined in the Policy and Defendant fails

to explain in the denial letter how it could meet its burden demonstrate COVID-19 falls within

the pollution exclusion. If Defendant had intended to exclude loss or damage due to a virus or

pandemic, it could have included such language in its adhesion contract, but it chose not to do so.

       61.     Finally, Defendant asserts, without elaboration, that the Policy “also does not

cover consequential losses due to a loss of market or a loss of use, as may be sustained by

closure of the insured business.” (Ex. A, pg. 4)

       62.     The full provision cited in the denial letter provides: “We will not pay for loss or

damage caused by or resulting from any of the following . . . Consequential Losses: Delay, loss

of use or loss of market.” (Ex. B, form 0002 01 87, pg. 8 of 21.)

       63.     Plaintiff’s loss and damage is the result of COVID-19 and the Executive Orders

ordering non-essential businesses like sports stores to close. Only circular reasoning could

consider Plaintiff’s loss and damage to be “caused by or resulting from” consequential losses.

Defendant’s insertion of the language “as may be sustained by closure of the insured business”

does not save Defendant’s argument. As above, Defendant bears the burden of proving an

exclusion applies and the “consequential losses” exclusion does not.

       64.     Since none of the three exclusions relied on by Defendant apply to Plaintiff’s

claim, Plaintiff’s loss and damage resulting from COVID-19 and the Executive Orders issued to

prevent its spread are covered by the Policy.

                                 COUNT ONE
        BREACH OF CONTRACT: COVERAGE OF PROPERTY DAMAGE OR LOSS CLAIMS

       65.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 64 as if

                                                   11

        Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 11 of 16
fully set forth herein.

         66.    The Policy is an insurance contract under which Defendant was paid premiums in

exchange for its promise to pay Plaintiff’s claims for losses covered by the Policy, such as

business losses incurred as a result COVID-19 and resulting Executive Orders impairing

Plaintiff’s business operations.

         67.    The Policy requires Defendant to pay Plaintiff “for the actual loss of Business

Income” and Extra Expenses suffered while Plaintiff’s business was impaired due to COVID-19

and the Executive Orders.

         68.    Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy, and yet Defendant has

failed to fulfill its insurance coverage obligations under the Policy’s clear and unambiguous

terms.

         69.    By denying coverage for any losses or damage incurred by Plaintiff in connection

with the Executive Orders and the COVID-19 pandemic, Defendant has breached its coverage

obligations under the Policy.

         WHEREFORE, Plaintiff seeks an award of compensatory damages in the amount of its

Business Income and Extra Expenses losses, together with costs sustained herein and reasonable

attorneys’ fees.

                                  COUNT TWO
 DECLARATORY JUDGMENT: THE POLICY HAS BEEN TRIGGERED BY DIRECT PHYSICAL LOSS
 OF AND/OR DAMAGE TO PLAINTIFF’S PROPERTY DUE TO THE GOVERNMENT ORDERS AND THE
                       POLICY’S EXCLUSIONS DO NOT APPLY

         70.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 69 as if

fully set forth herein.

         71.    The Policy requires Defendant to pay Plaintiff “for the actual loss of Business

                                                 12

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 12 of 16
Income” suffered and “necessary Extra Expenses” incurred while its business was impaired as

the result of the Executive Orders.

       72.     Plaintiff has made a Claim for coverage for its lost business income under the

terms of the Policy.

       73.     Defendant has asserted that Plaintiff is not entitled to its lost Business Income or

Extra Expense because it did not suffer direct physical loss of, or damage to, its covered

property.

       74.     Plaintiff suffered both a direct physical loss of its property and damage to its

property due to the Executive Orders.

       75.     In denying Plaintiff’s Claim for coverage, Defendant asserted that Plaintiff’s

Claim is excluded under the Policy by a governmental authority exclusion.

       76.     The governmental authority exclusion does not apply to the Executive Orders that

caused Plaintiff’s Business Income losses because they did not result in the government seizing

or destroying Plaintiff’s property.

       77.     Defendant has also asserted that Plaintiff’s Claim for coverage under the Policy is

potentially excluded by a pollution exclusion endorsement in the Policy.

       78.     However, the Executive Orders are not encompassed by the pollution exclusion.

       79.     Defendant has also asserted that Plaintiff’s Claim for coverage under the Policy is

excluded by the “Consequential Losses” exclusion in the Policy.

       80.     However, Plaintiff’s losses are a consequence of the Executive Orders, which are

a Covered Cause of Loss.

       81.     As set forth above, true controversy exists between the parties concerning the

parties’ rights and obligations under the Policy.



                                                    13

        Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 13 of 16
        WHEREFORE, Plaintiff seeks a declaratory ruling that the Business Income provision of

the Policy has been triggered by direct physical loss of and damage to Plaintiff’s property due to

the Executive Orders, and that the governmental authority, pollution and consequential losses

exclusions do not apply here because the Executive Orders do not seek to seize or destroy

Plaintiff’s property, the Executive Orders do not fall within the pollution exclusion, and

Plaintiff’s losses are not consequential losses as contemplated in the Policy.

                                COUNT THREE
  DECLARATORY JUDGMENT: IN THE ALTERNATIVE, THE POLICY HAS BEEN TRIGGERED BY
   DIRECT PHYSICAL LOSS OF AND/OR DAMAGE TO PLAINTIFF’S PROPERTY DUE TO THE
GOVERNMENT ORDERS AND PRESENCE OF VIRUS ON PREMISES AND THE POLICY’S EXCLUSIONS
                                           DO NOT APPLY

        82.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 81 as if

fully set forth herein.

        83.     The Policy requires Defendant to pay Plaintiff “for the actual loss of Business

Income” suffered and “necessary Extra Expenses” incurred while its business was impaired as

the result of the presence of COVID-19 on premises and resulting Executive Orders.

        84.     Plaintiff has made a Claim for coverage for its lost business income under the

terms of the Policy.

        85.     Defendant has asserted that Plaintiff is not entitled to its lost Business Income or

Extra Expense because it did not suffer direct physical loss of, or damage to, its covered

property.

        86.     Plaintiff suffered both a direct physical loss of its property and damage to its

property due to the likely presence of COVID-19 on premises and resulting Executive Orders.

        87.     In denying Plaintiff’s Claim for coverage, Defendant asserted that Plaintiff’s

Claim is excluded under the Policy by a governmental authority exclusion.



                                                 14

         Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 14 of 16
       88.       The governmental authority exclusion does not apply to the Executive Orders that

caused Plaintiff’s Business Income losses because they did not result in the government seizing

or destroying Plaintiff’s property.

       89.       Defendant has also asserted that Plaintiff’s Claim for coverage under the Policy is

potentially excluded by a pollution exclusion endorsement in the Policy.

       90.       However, COVID-19 is not encompassed by the pollution exclusion.

       91.       Defendant has also asserted that Plaintiff’s Claim for coverage under the Policy is

excluded by the “Consequential Losses” exclusion in the Policy.

       92.       However, Plaintiff’s losses are a consequence of the presence of COVID-19 on

premises and the resulting Executive Orders, which are Covered Causes of Loss.

       93.       As set forth above, true controversy exists between the parties concerning the

parties’ rights and obligations under the Policy.

       WHEREFORE, Plaintiff seeks a declaratory ruling that the Business Income provision of

the Policy has been triggered by direct physical loss of and damage to Plaintiff’s property due to

the presence of COVID-19 on premises and resulting Executive Orders, and that the

governmental authority, pollution and consequential losses exclusions do not apply here because

the Executive Orders do not seek to seize or destroy Plaintiff’s property, COVID-19 does not fall

within the pollution exclusion, and Plaintiff’s losses are not consequential losses as contemplated

in the Policy.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all claims in this Complaint so triable.




                                                    15

        Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 15 of 16
   Dated: December 28, 2020                 Respectfully Submitted,


                                             /s/ Dyanna Ballou
                                            Dyanna Ballou Missouri Bar # 48124
                                            RASMUSSEN DICKEY MOORE LLC
                                            1001 East 101st Terrace, Suite 300
                                            Kansas City, MO 64131
                                            Tel: (816) 960-1611
                                            dballou@rdm.law

                                            Daniel I. Schlessinger (admitted pro hac vice)
                                            JASZCZUK P.C.
                                            311 South Wacker Drive
                                            Chicago, Illinois 60606
                                            Tel: (312) 442-0509
                                            dschlessinger@jaszczuk.com

                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

       I certify that on December 28, 2020, this document was filed with the Clerk of the Court
using the CM/ECF system, which sent notification to all counsel of record.

                                                    /s/ Dyanna Ballou
                                                   Dyanna Ballou
                                                   Attorney for Plaintiff




                                              16

        Case 2:20-cv-04211-SRB Document 26 Filed 12/28/20 Page 16 of 16
